391 U.S. 363
88 S. Ct. 1664
20 L. Ed. 2d 638
FEDERAL POWER COMMISSIONv.PAN AMERICAN PETROLEUM CORP. et al.
No. 227.

LONG ISLAND LIGHTING CO. et al.
v.
PAN AMERICAN PETROLEUM CORP. et al.
No. 415.
Supreme Court of the United States
October Term, 1967.
May 20, 1968
Solicitor General Marshall, Richard A. Solomon, Peter H. Schiff and Joel Yohalem, for petitioner Federal Power Commission.
Bertram D. Moll and Morton L. Simons, for petitioner Long Island Lighting Co.
Samuel Graff Miller, for petitioner Philadelphia Electric Co.
Kent H. Brown, for petitioner Public Service Commission of the State of New York.
J. P. Hammond, William J. Grove, Carroll L. Gilliam and Philip R. Ehrenkranz, for respondent Pan American Petroleum Corp.
Cecil N. Cook and Neal Powers, Jr., for respondents Cockrell and others.
Cecil E. Munn, for respondent General American Oil Co. of Texas.
Bruce R. Merrill and Thomas H. Burton, for respondent Continental Oil Co.
H. H. Hillyer, Jr., for respondent J. Ray McDermott & Co., Inc.
Oliver L. Stone and Thomas G. Johnson, for respondent Shell Oil Co.
Murray Christian and H. W. Varner, for respondent Superior Oil Co.
Paul W. Hicks, Robert W. Henderson and Donald K. Young, for respondents Placid Oil Co. and others.
On Petitions for Writs of Certiorari to the United States Court of Appeals for the Tenth Circuit.
PER CURIAM.


1
The petitions for writs of certiorari are granted and the judgments are vacated. The cases are remanded to the United States Court of Appeals for the Tenth Circuit for further consideration in light of Federal Power Commission v. Sunray DX Oil Co., 391 U.S. 9, 88 S. Ct. 1526, 20 L. Ed. 2d 388.


2
Mr. Justice MARSHALL took no part in the consideration or decision of these cases.